DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
An example of a reference not cited on an IDS is at paragraph [0005] of the Specification.

    PNG
    media_image1.png
    364
    670
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “processing the food in the presence of one or more molecular sieves which remove all or a portion of one or more flavor compounds and one or more toxic compounds” in Claim 1, lines 2-5 is vague and indefinite as it is unclear whether the food must include toxic compounds or not.  For example, it is unclear whether or not a process that bleaches crude vegetable oil with clay would be covered by this claim when one of the objectives of bleaching is to remove any toxins whether or not they are present.  For example one batch may contain toxins while a second batch does not include toxins with both batches having substantially identical compositions after bleaching.
The phrase “toxic compounds” in Claim 1, line 5 is vague and indefinite as it is unclear what is the scope.  For example, would a natural phospholipid found in peanut oil that is toxic and makes one segment of the population sick be considered toxic within the scope of the Claim when the same compounds are not toxic and do not make another segment of the population sick.
Claim 2 recites the limitation "one or more molecular sieves" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the toxic compounds" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 1 states “one or more toxic compounds”.
Clarification and/or correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schols et al. (US 2013/0287925).
Regarding Claim 1, Schols (‘925) teaches a method for modulating the flavor profile of a food (See paras. 68-69 where flavor imparting materials are removed.) comprising processing the food in the presence of one or more molecular sieves which remove all or a portion of one or more flavor compounds and one or more toxic compounds (See paras. 68-69, carbon molecular sieve for removal of toxic polyaromatic compounds/pesticides.).
Regarding Claim 2, Schols (‘925) teaches wherein one or more molecular sieves are activated carbon (See paras. 68-69, activated carbon molecular sieve for removal of toxic polyaromatic compounds/pesticides.).
Regarding Claim 3, Schols (‘925) teaches wherein the toxic compounds comprise are polyaromatic hydrocarbons (PAHs) (See paras. 68-69, activated carbon molecular sieve for removal of toxic polyaromatic hydrocarbons ((PAHs))/compounds/pesticides.).

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ruf et al. (US 2011/0027433).
Regarding Claim 1, Ruf (‘433) teaches a method for modulating the flavor profile of a food (See paras. 18-20, 67.) comprising processing the food in the presence of one or more molecular sieves which (See paras. 20, 57-58, 66.).
Regarding Claim 2, Ruf (‘433) teaches wherein one or more molecular sieves is a clay-based materials (See paras. 20, 57-58, 66.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Copeland et al. (US 6,423,857) in view of Schols et al. (US 2013/0287925).
Copeland (‘857) teaches a method for modulating the flavor profile of a food comprising processing the food in the presence of an activated carbon/clay/acid-activated earth molecular sieves which removes all or a portion of one or more flavor compounds (See col. 3, ll. 52-64 where bleaching  the vegetable improves the flavor of the oil by removal of impurities.); wherein one or more molecular sieve is activated carbon (See paras. 68-69.), however, fails to expressly disclose the removal of toxic compounds per Claims 1 and 3.
Schols (‘925) teaches a method of bleaching vegetable oil like that taught by Copeland (‘857) using an activated carbon molecular sieve which removes toxic polyaromatic compounds/pesticides (See paras. 68-69.).
It would have been obvious to a person having ordinary skill in the art with Copeland (‘857) and Schols (‘925) before them the bleaching process as taught by Copeland (‘857) would remove toxic materials including polyaromatic compounds/pesticides.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruf et al. (US 2011/0027433).
Ruf (‘433) teaches the method discussed  above, however, fails to expressly list wherein the toxic compounds comprise heavy metals, perchlorinated biphenyls (PCBs), dioxins, polyaromatic hydrocarbons (PAHs), Bisphenol A (BPA), benzophenones, parabens, organophosphates or organochlorines.
Ruf (‘433) teaches the removal of toxic polyphenols of chlorogenic acid (See Claim #15.).  It would have been obvious to a person having ordinary skill in the art that Ruf’s (‘433) clay which is the same as Applicant uses would remove the listed toxic compounds if present in a food to be processed.  It would have been within the skill set of a person having ordinary skill in the art at the time of filing to select foods that need purification by known purification methods as taught by Ruf (‘433) to provide foods that are healthy to eat.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BRENT T O'HERN/              Primary Examiner, Art Unit 1793                                                                                                                                                                                          	November 22, 2020